Case 1:17-cv-00307-RTH Document 51 Filed 12/04/18 Page 1 of 2

Sn the Anited States Court of Federal Claims

No. 17-307
Filed: December 4, 2018

2 fe fe of ois os os es oe As oe ahs ote os of aks oss fe fe ois oh oft fs fe oe oe os oe oe os oe oe oe oe

and

TRANS DIGITAL TECHNOLOGIES,
LLC, and MORPHO TRUST USA, LLC,

Third Party Defendants.

ak |
MICHAEL HADDAD, * |
*
Plaintiff, *
:
v. * |
* |
THE UNITED STATES, * 28 U.S.C. § 2514 (Forfeiture Of Fraudulent |
* Claims);
Defendant, * RCFC 41(a)(2) (Voluntary Dismissal By Court
* Order). |
. |
*
*
x
*
EY
*

fe she oe fs ops eke ois oft oft os fe fe ois oft ois os ft oe of oe oe fe obs oe ahs oe ok os fe fe oR oko eo oe oe

MEMORANDUM OPINION AND ORDER

On March 6, 2017, Michael Haddad (“Plaintiff”) filed a Complaint in the United States
Court of Federal Claims.

On July 13, 2018, the Government filed an Answer alleging a counterclaim under 28 U.S.C.
§ 2514, that provides:

A claim against the United States shall be forfeited to the United
States by any person who corruptly practices or attempts to practice
any fraud against the United States in the proof, statement,
establishment, or allowance thereof.

In such cases the United States Court of Federal Claims shall
specifically find such fraud or attempt and render judgment of
forfeiture.

28 U.S.C. § 2514.

On October 19, 2018, Plaintiff filed a Motion For Entry Of Order requesting the court’s
permission voluntarily to dismiss until he is able to obtain counsel.
Case 1:17-cv-00307-RTH Document 51 Filed 12/04/18 Page 2 of 2

On November 16, 2018, the Government and the Third Party Defendants filed a Response
(“Resp.”’) arguing that the Government’s counterclaim cannot be dismissed over an objection.
Resp. at 2-4. In the alternative, the November 16, 2018 Response argues that any dismissal should
be with prejudice. Resp. at 4-6.

Plaintiff did not submit a Reply on or before the December 3, 2018 deadline.

Rule 41(a)(2) of the United States Court of Federal Claims (“RCFC”) provides that, after
a defendant serves an answer, a plaintiff may voluntarily dismiss “only by court order, on terms
that the court considers proper.” RCFC 41(a)(2). And, “[i]f the defendant has pleaded a
counterclaim before being served with the plaintiff's motion to dismiss, the action may be
dismissed over the defendant’s objection only if the counterclaim can remain pending for
independent adjudication.” RCFC 41(a)(2).

This court’s jurisdiction over counterclaims “derives from” its jurisdiction over claims
against the Government. See W. Mgmit., Inc. v. United States, 498 F. App’x 10, 14 n.3 (Fed. Cir.
2012); see also RDA Constr. Corp. v. United States, 132 Fed. Cl. 732, 783 (2017) (determining
that the court’s jurisdiction to adjudicate Government counterclaims “is subject to the prerequisite
that the court have jurisdiction to adjudicate an underlying claim against the Government in the
same case”), aff'd, 739 F. App’x 644 (Fed. Cir. 2018).

If the court dismisses Plaintiff's claim against the Government, the Government’s
counterclaim can no longer “remain pending for independent adjudication.” RCFC 41(a)(2). For
that reason, the October 19, 2018 Motion voluntarily to withdraw is denied.

IT IS SO ORDERED.

 

SUSAN ¢. BRADEN
Senior Judge
